Mr. Justice McBride delivered the opinion of the court. 4. Insurance, § 120*—how contract of fire insurance construed. A contract of fire insurance should not he construed so as to nullify it, if avoidable. 5. Insurance, § 226*—-when fire policy not forfeited by talcing of additional insurance. A fire insurance policy on a house and contents, providing that it shall be void if the insured at the time of the issuance thereof has, or thereafter procures, additional insurance “on property covered in whole or in part” by the policy should not be declared forfeited simply because the insured two years after the issuance of the policy procured insurance on a piano bought under a conditional sale contract, and to which title had not been procured at the time of the fire, especially where the piano was worth nearly twice the amount of insurance on the personal property. 6. Insurance, § 245*—when forfeiture in contract not enforced. Forfeitures in insurance contracts are regarded with disfavor and will not be enforced unless clearly within the language and spirit of the contract.